Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 January 2021 and 16 September 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-8 and 10-18 is the inclusion of the limitations of a liquid discharge head that includes a first supply channel, a second supply channel, a first collecting channel, and a second collecting channel, each communicating with a corresponding one of first pressure chambers that are the pressure chambers of the first pressure chamber row, the first supply channel being used to supply the first liquid to the corresponding one of the first pressure chambers, the second supply channel being used to supply the second liquid to the corresponding one of the first pressure chambers, the first collecting channel being used to collect the first liquid from the corresponding one of the first pressure chambers, and the second collecting channel being used to collect the second liquid from the corresponding one of the first pressure chambers, and a third supply channel, a fourth supply channel, a third 
The primary reason for the allowance of claim 9 is the inclusion of the limitations of a liquid discharge head that includes a second common supply channel communicating with the plurality of discharge ports of the discharge port row and used to supply the second liquid to the pressure chamber; and a second common collecting channel communicating with the plurality of discharge ports of the discharge port row .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nakagawa et al (US 11,014,356) disclose a liquid discharge head that includes a substrate having an outflow port located downstream of the pressure chamber in a direction of flow of the first liquid and configured to allow the first liquid to flow out of a liquid flow passage. A wall is located in the liquid flow passage and on a section of the substrate on a side opposite to the pressure chamber across the outflow port, the wall including a portion located higher than a surface of a section of the substrate where the pressure chamber is located on a side opposite to the wall across the outflow port.  Nakakubo et al (US 10,589,536) disclose a printhead that includes an element arranged face in which a plurality of ejecting elements are arranged, a circulation flow path including a supply flow path which supplies liquid to a pressure chamber and a collection flow path which collects liquid from the pressure chamber, and a liquid delivery mechanism provided in the circulation flow path for circulating liquid in .
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853